Citation Nr: 1507244	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis as secondary to the service connected disability of residuals, partial tear, of the left Achilles tendon.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's service connection claim for bilateral plantar fasciitis.

In March 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains private medical records from Dr. A. D., written statements by the Veteran and third parties, and documents unrelated to this appeal.  Virtual VA contains the Board hearing transcript and duplicative or unrelated documents to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his bilateral plantar fasciitis was caused by service connected residuals, partial tear, of the left Achilles tendon.  Specifically, he claims that his plantar fasciitis on his left foot developed as a result of the residuals of his partially torn left Achilles tendon and that his planta fasciitis on his right foot developed as a result of his subsequent overcompensation and overreliance of his right foot/side.  See November 2009 Claim and March 2010 Letter from Dr. A. B.  Alternatively, he claims that he has continuously had foot problems and foot pain since service separation.  See March 2014 Board hearing transcript p. 11.

Although the Board regrets any further delay, this matter must be remanded to obtain a VA examination addressing the etiology of the Veteran's claimed disability, as the current opinions of record are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that after service separation, the Veteran worked as a mail carrier for the United States Postal Service and served in the National Guard.  His National Guard personnel records reveal that the Veteran had periodic medical examinations in March 1987, May 1991, and April 1996.  Clinical evaluations of his feet were found to be normal at each examination and no defects or diagnosis were noted.  Moreover, concurrent with the periodic medical examinations, the Veteran completed a report of medical conditions.  In the May 1991 and April 1996 examinations, the Veteran noted that he was receiving VA compensation for an existing disability for an Achilles tendon injury but reported no other foot problems.  The Veteran noted in an April 2001 medical certification that he has orthotics for his feet.  Beginning in September 2003, National Guard service treatment records show a diagnosis for plantar fasciitis.  See National Guard Service Treatment Records dated September 2003 to August 2005.  Additionally, the Veteran had numerous physical profiles showing complaints of plantar fasciitis.  See National Guard Physical Profiles dated September 2003 to August 2005.  

The first instance of post service separation foot injury contained in the record is an April 1997 private medical treatment record for right foot pain - radiating pain in the right arch area.  The Veteran reported this injury was incurred while he was walking across a lawn in his postal route and he stepped in a dip in the ground.  See Dr. A. D.'s April 1997 Treatment Record.  He was diagnosed with "strain/sprain R[ight] foot plantar fasciitis" and treated with H-Wave treatments.  Id.  Dr. A. D. opined "[the Veteran] has medial foot pain secondary to plantar fasciitis and an eversion sprain of the right foot."  See Dr. A. D.'s June 1997 Letter to Department of Labor.  Dr. A. D. described the Veteran's condition as having "... a history of pes valgo planus with overpronation and hallus abductovalgus deformity and plantar fascitis [sic]."  See Dr. A. D.'s April 1999 Treatment Note.  Later, Dr. A. D. reported the Veteran had "severe over pronation leading to tibialis posterior tenosynovitis."  See Dr. A. D.'s September 2000 - February 2001 Treatment Notes.  

In August 2002, the Veteran presented to Dr. A. D. with increased heel pain on the left side and was found to have "[a]nkle dorsiflexion on the right is 15 degrees, but is limited to 0 degrees on the left with the knee straight."  See Dr. A. D.'s August 2002 Treatment Note.  The Veteran continued to complain of "exacerbation of plantar fasciitis."  Id.  For purposes of obtaining Labors and Industries (workers comp) insurance approval for extracorporeal shockwave therapy, Dr. A. D. advised the Veteran that "despite the fact that plantar fasciitis was a recent exacerbation, he has had this before...."  See Dr. A. D.'s March 2003 Treatment Note.  The Veteran was referred for physical therapy sessions and over several weeks received various treatments to his left Achilles, left forefoot and right forefoot.  See Apple Physical Therapy Notes.  The Veteran then received extracorporeal shockwave therapy.  See Dr. A. D.'s June 2003 Treatment Notes.  

In September 2009, the Veteran sought VA treatment for "chronic bilateral foot pain and swelling - left foot worse than right."  See September 2009 Primary Care New Patient Evaluation Note.  A VA podiatry clinician assessed the Veteran as having "chronic plantar fasciosis left greater than right, bilateral flat feet, and left Achilles tendonosis with equainus."  See October 2009 Podiatry Outpatient Note.  

The Veteran was afforded a VA examination in March 2010.  The VA examination report reflects the Veteran's report of being diagnosed with plantar fasciitis, the condition existing for 13 years, having a history of frequent left ankle sprains beginning in 1997, and having tolerable foot pains prior to 1997.  See March 2010 VA Examination Report.  He reported left foot pains since his Achilles injury in 1982 and right foot pain since starting work with the U.S. Post Office in 1984.  Id.  The VA examiner found that the Veteran's plantar fasciitis was first mentioned long after active duty in 1997, several records determined plantar fasciitis to be the result of pes planus, and as plantar fasciitis is bilateral it is not related to the Achilles injury.  Id.  These findings led the VA examiner to opine that the Veteran's plantar fasciitis is not service related because "[t]here is no record of foot pain during his active duty records" and "medically it is impossible to related the two conditions [status post partial tear left Achilles tendon and plantar fasciitis]."  Id.

A March 2010 private medical examination opined that the Veteran's flat foot and plantar fasciitis were caused by the damage to the Achilles tendon because the injury caused the Achilles tendon and plantar fascia to not work appropriately which in turn placed more stress on other left foot and ankle tendons leading to their overuse and damage.  See Dr. A. B.'s Letter to VA dated March 2010.  Furthermore, Dr. A. B. opined that the right foot plantar fasciitis resulted from "classic compensation" caused by having to carry more weight due to the left foot issues.  Id.  In May 2011, Dr. A. B. rebutted the VA examiner's opinion by stating that it is medically possible for an Achilles tendon injury to be the cause of plantar fasciitis because both are connected to the calcaneus and are one unit.  See Dr. A. B.'s Letter to VA dated May 2011.  As a result, injury to one would cause a change in gait, place a greater burden on the plantar fascia, and lead to plantar fasciitis.  Id.  

Beginning in March 2013, the Veteran began seeing Dr. A. K. D. for his bilateral heel and arch pain for his work related injury from September 1997.  Dr. A. K. D. reviewed MRI reports from January 2013 which showed "mild degenerative change at the right first and fourth MTP [metatarsophalangeal] joints" and no "evidence of tenosynovitis" and unremarkable plantar fascia".  See Dr. A. K. D.'s March 2013 Treatment Note and January 2013 MRI Reports from TRA Medical Imaging.  Dr. A. K. D. assessed the Veteran as having both plantar fasciitis and posterior tibialis bilaterally.  Id.  The Veteran saw Dr. A. K. D. twice in 2013 and six times in 2014 while being assessed with bilateral posterior tibialis tendinitis and bilateral plantar fasciitis or tenosynovitis of the foot and ankle.  See Dr. A. K. D.'s Treatment Notes April 2013 to December 2014.  In December 2014, Dr. A. K. D. opined "there is a possibility that when the patient experienced a rupture of the left Achilles tendon the tendon may have healed back and now it is contracted.  Because of the contraction, the patient exhibits some abnormal formation which causes him excessive force in the plantar fascial ligament and also the excessive amount of pronation in both feet."  See Dr. A. K. D.'s December 2014 Treatment Note.

In Barr, the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Barr at 311-12; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Though the VA examiner did provide facts that tend to weigh against a positive etiological opinion, he failed to give any reason or medical basis for his opinion as to why it is "medically impossible" for an Achilles tendon injury to cause bilateral plantar fasciitis.  Accordingly, the Board finds that the VA examination is inadequate. 

Furthermore, the private medical opinions of the Veteran's treating podiatrists fail to meet VA standards.  Dr. A. B. provided a rationale for his positive etiological opinion but was based on a factual error as the Veteran was diagnosed with plantar fasciitis of the right foot prior to the same diagnosis on his left foot, as noted by Dr. A. D.'s diagnosis April 1997 and August 2002 respectively.  Dr. A. B.'s opinion erroneously assumes the Veteran's left foot plantar fasciitis occurred prior to his right foot plantar fasciitis.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Dr. A. K. D. opined that "there is a possibility" that the Veteran's Achilles tendon contracted due to the in-service rupture.  He attributed excessive force in the plantar fascial ligament and excessive bilateral pronation to the contracted Achilles tendon.  Dr. A. K. D.'s opinion fails to adequately explain how the Veteran's contracted left Achilles tendon exerts excessive force on the plantar fascial ligaments on both feet resulting in bilateral pronation.  As a result, his opinion is ambiguous as to the bilateral plantar fasciitis occurred simultaneously as a result of the Veteran's Achilles tendon injury or whether the Veteran's plantar fasciitis occurred on one side then the other.  Moreover, Dr. A. K. D.'s attribution of "a possibility" is speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records, request the Veteran to identify any outstanding private medical treatment records - including those submitted for his Washington state Labor and Industries claim, request a waiver from the Veteran to obtain any identified outstanding private medical treatment records and associate the obtained medical records with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should document its efforts in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral plantar fasciitis. 

Based on examination findings (including any necessary diagnostic studies), a review of the claims file (including treatment records), the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

(a)  Have the Veteran's symptoms of left foot pain since his left Achilles injury been associated to a clinical diagnosis?  If the answer is "yes", please provide the diagnosis and address whether it is at least as likely as not (50 percent or greater probability) that diagnosed left foot condition was caused or aggravated by the residuals of the Veteran's left Achilles tendon injury.  

(b)  Have the Veteran's symptoms of right foot pain since he began working at the United States Postal Service been associated to a clinical diagnosis?  If the answer is "yes", please provide the diagnosis and address whether it is at least as likely as not (50 percent or greater probability) that diagnosed right foot condition was caused or aggravated by the residuals of the Veteran's left Achilles tendon injury.

(c)  Is it at least as likely as not (50 percent or greater probability) that the residuals of the Veteran's left Achilles tendon injury caused or aggravated his right foot plantar fasciitis first diagnosed in April 1997?

(d)  Is it at least as likely as not (50 percent or greater probability) that the residuals of the Veteran's left Achilles tendon injury cause or aggravated his left foot plantar fasciitis first diagnosed in August 2002? 

(e)  What affect, if any, did the Veteran's right foot plantar fasciitis diagnosed in April 1997 have on any subsequently diagnosed left foot plantar fasciitis?

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.  Please answer the question posed with the use of "as likely", "more likely", or "less likely" language.

The reasons and bases for each opinion expressed should be fully explained, to include a discussion of the facts and medical principles involved, which may reasonably illuminate the medical analysis in the study of this case.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the medical evidence of record, and specifically including the March 2010 VA medical opinion, March 2010 and May 2011 Letters from Dr. A. B., Dr. D. K. A.'s opinion from December 2014.
 
4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


